PD-1334-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                        Transmitted 11/4/2015 1:53:49 PM
November 4, 2015                                                          Accepted 11/4/2015 5:31:27 PM
                                       PD-1334-15                                         ABEL ACOSTA
                                     04-14-00246-CR                                               CLERK
                                   TC-11-09-00041-CRL

 DESTYN DAVID FREDERICK                  §             IN THE COURT OF
                Appellant                §
                                         §
 VS.                                     §             CRIMINAL APPEALS
                                         §
 THE STATE OF TEXAS                      §
                 Appellee                §             AUSTIN, TEXAS

                     AMENDED MOTION FOR LEAVE
                 TO WITHDRAW AS ATTORNEY OF RECORD

 TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES, Richard E. Langlois, court appointed attorney of record for

 Appellant, Destyn David Frederick, in the above styled and numbered cause and

 respectfully requests leave of this Court to withdraw as counsel for Appellant and in
 support thereof shows:

                                             I.
       Counsel was appointed by the District Court in LaSalle County to represent

 Destyn David Frederick for the appeal of his conviction of murder in the above styled

 and numbered cause. Counsel timely filed appellant’s brief in this matter. The Fourth
 Court of Appeals issued an opinion affirming appellant’s conviction and sentence on

 September 9, 2015. Thereafter, Counsel submitted a letter in compliance with Rule

 48.2 TRAP to Destyn David Frederick informing him of his right to file a pro se

 petition for discretionary review pursuant to Rule 68 TRAP and provided notice

 counsel would withdraw as his attorney of record. Counsel is in compliance with the
 opinion in Ex Parte Wilson, 956 S.W.2d 25, (Tex.Crim.App. 1997 and has not been retained

 to file a Petition for Discretionary Review.
                                                                              Page 1 of 4
                                            II.
       Because counsel could not confirm Appellant Destyn Frederick received

Counsel’s letter notifying of his right to file a pro se petition for discretionary review,

counsel, in an abundance of caution, to avoid Destyn Frederick forfeiting his right to

file a pro se petition for discretionary review, filed a motion to extend time to file

petition for discretionary review. This court granted counsel motion to file his petition
for discretionary review to November 9, 2015.

       Counsel’s previous motion to withdraw with the Fourth Court of Appeals

Fourth Court of Appeals was granted. To prevent Appellant not having legal

representation on his petition for discretionary review counsel filed a motion to

withdraw his prior motion to withdraw. However, circumstances have changed when
counsel received an email from Destyn Frederick’s mother on October 29, 2015

notifying counsel not to file a petition for discretionary review and terminate his
representation of Destyn Frederick.

       In compliance with Defendant Destyn Frederick’s request Counsel herein files

his motion to withdraw as counsel of record before this court for appellant Destyn
Frederick.

                                            III.

       Counsel believes that no injustice or prejudice will be caused by the withdrawal

of counsel at this time and that Counsel has no further legal duty to continue to

represent appellant in this matter. Appellant has filed a pro se petition for discretionary
review.


                                                                                Page 2 of 4
      WHEREFORE, PREMISES CONSIDERED, Richard E. Langlois respectfully
requests that this court enter an order permitting counsel withdraw from his

representation of Destyn Frederick in this cause.



                                              RESPECTFULLY SUBMITTED

                                              LAW OFFICES
                                              RICHARD E. LANGLOIS
                                              217 Arden Grove
                                              San Antonio, Texas 78215
                                              Tel: (210) 225-0341
                                              Fax: (210) 225-0345


                                              /s/ Richard E. Langlois
                                              State Bar No. 11922500
                                              Attorney for Appellant




                                                                         Page 3 of 4
                            CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above and foregoing Motion

to Withdraw has been mailed to Destyn David Frederick, TCDJ: 01920865, 899 FM

632, Kenedy, Texas 78110-4516 and to Mr. Rene M. Pena, Atascosa County District

Attorney. 1327 3rd St., Floresville, Texas 78114-1961, on this 4st day of November

2015.
                                                      /s/ Richard E. Langlois




                                                                            Page 4 of 4